Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered May 31, 1991, convicting *669him of murder in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
This case concerns the shooting death of the victim by the defendant after an argument.
The defendant’s contentions, including those raised in his supplemental pro se brief, concerning alleged errors in the verdict sheet have not been preserved for appellate review and, in light of the overwhelming evidence of guilt, we decline to reach them in the exercise of our interest of justice jurisdiction (see, People v Freeman, 162 AD2d 704; People v Anderson, 161 AD2d 719). Further, any negative inference that the defendant might have had a criminal record arising from a police officer’s testimony that he recognized the defendant from a "picture” he possessed, was harmless in light of the overwhelming evidence of guilt (see, People v Peoples, 142 AD2d 610; People v Coker, 131 AD2d 585; People v Tisdale, 114 AD2d 869). The defendant did not receive the ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Nakovics, 144 AD2d 704; People v Chang, 129 AD2d 722).
We have considered the defendant’s remaining contentions, including those in his supplemental pro se brief, and find them to be without merit. Sullivan, J. P., Miller, O’Brien and Ritter, JJ., concur.